PER CURIAM.
Appellant seeks review of an adverse final declaratory judgment rendered in favor of appellees. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment and the correctness as a matter of law of the trial court’s construction of the contract sued upon.
In our review of the issues presented for decision we duly considered the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Although the testimony and evidence revealed by the record is conflicting, when considered in a light most favorable to the prevailing party it cannot be held that the findings made and conclusions reached by the trier of the facts are not without substantial support. By the same token it must be held that the intent of the parties as shown by the evidence clearly supports the construction placed upon, the contract by the judgment appealed. The findings and conclusions as expressed in the final judgment will not be disturbed in the absence of a clear showing that the court committed error or that the evidence demonstrates that the conclusions reached are erroneous.1 The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Old Equity Life Insurance Company v. Levenson (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe (Fla.App.1961) 125 So.2d 310.